      Case 3:14-cr-00111-HTW-FKB Document 125 Filed 05/28/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


UNITED STATES OF AMERICA

V.                                                  CRIMINAL NO. 3:14CR111-HTW-FKB

CHRISTOPHER B. EPPS

                      MOTION FOR LEAVE TO FILE UNDER SEAL


       Defendant Christopher B. Epps hereby moves the Court, pursuant to Local Criminal Rule

49.1 and Local Civil Rule 79, for an Order permitting the defendant to file under seal a certain

attachment offered in support of his Motion for Compassionate Release Under 18 U.S.C. §

3582(c)(1)(A). The attachment sought to be sealed consists of the following and should be sealed

to avoid the unnecessary public disclosure of the defendant’s personal information:

           •   Exhibit 1 – Medical Record

       Federal courts have long recognized that an individual’s medical records are within a zone

of privacy protected by the Fourteenth Amendment of the Federal Constitution. See Whalen v.

Roe, 429 U.S. 589, 598–602, 97 S.Ct. 869, 51 L.Ed.2d 64 (1977). In this instance, the defendant’s

interest in avoiding the unnecessary disclosure of sensitive medical and personal identifying

information outweighs any public interest served by disclosure and the request is no more

extensive than necessary to protect Mr. Epps’ right to privacy. The government has indicated they

have no objection to this motion.

       Accordingly, Mr. Epps respectfully requests that his motion for leave to file under seal be

granted, and that an Order be entered permitting him to file his medical records and personal

                                                1
      Case 3:14-cr-00111-HTW-FKB Document 125 Filed 05/28/21 Page 2 of 3




identifying information as attachments to his Supplemental Motion for Compassionate Release

Under 18 U.S.C. 3582(c)(1)(A)(i) under seal from public access, with CM/ECF access permitted

to counsel for both parties.

       Respectfully submitted, this the 28th day of May, 2021


                                                   CHRISTOPHER B. EPPS, Defendant


                                            BY:    s/ Princess Abby
                                                   Princess Abby (MB # 106000)
                                                   Research & Writing Specialist
                                                   Southern District of Mississippi
                                                   200 S. Lamar St., Suite 200 North
                                                   Jackson, Mississippi 39201
                                                   Telephone: (601)948-4284
                                                   Facsimile: (601)948-5510
                                                   Email: princess_abby@fd.org

                                                   Attorney for Defendant




                                               2
   Case 3:14-cr-00111-HTW-FKB Document 125 Filed 05/28/21 Page 3 of 3




                               CERTIFICATE OF SERVICE


       I, Princess Abby, hereby certify that on this day I electronically filed the foregoing with

the Clerk of the Court using ECF system which sent notification of such filing to all attorneys

of record.

    This the 28th day of May, 2021.

                                                  s/Princess Abby
                                                  Research & Writing Specialist




                                              3
